Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 8, 2019

                                    No. 04-19-00425-CR

                                Jose Alfredo ESCAMILLA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1996CR1275
                          Honorable Ray Olivarri, Judge Presiding


                                      ORDER
       Appellant seeks to appeal the trial court’s order denying his motion for judgment nunc
pro tunc. This court does not have jurisdiction to consider an appeal from an order denying a
motion for judgment nunc pro tunc. See Flores v. State, No. 04-19-00329-CR, 2019 WL
2784001, at *1 (Tex. App.—San Antonio July 3, 2019, no pet. h.); Brown v. State, No. 03-19-
00056-CR, 2019 WL 1051856, at *1 (Tex. App.—Austin Mar. 6, 2019, no pet.). It is therefore
ORDERED that appellant show cause in writing no later than fifteen days from the date of this
order why this appeal should not be dismissed for lack of jurisdiction.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court